UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                             05/12/2021
-----------------------------------------------------------------X
JOSUE ROMERO, on behalf of himself
and all others similarly situated,

                                                Plaintiffs,                       20-CV-9085 (PAE) (KHP)

                             -against-                                             ORDER CONVERTING
                                                                              SETTLEMENT CONFERENCE TO IN
CANON U.S.A., INC.,                                                                PERSON PROCEEDING

                                                 Defendant.
-----------------------------------------------------------------X
KATHARINE H. PARKER, United States Magistrate Judge:

         The telephonic settlement conference in this matter previously scheduled for

Wednesday, June 30, 2021 at 2:30 p.m. will be now be in person in Courtroom 17-D, United

States Courthouse, 500 Pearl Street, New York, New York. Parties must attend in-person with

their counsel. Corporate parties must send the person with decision making authority to settle

the matter to the conference. Counsel and parties are required to follow the Court’s COVID-

safety protocols and should review the Court’s website 2 weeks in advance of the conference

for the most up to date information. The parties are instructed to complete the Settlement

Conference Summary Report and prepare pre-conference submissions in accordance with the

Judge Parker’s Individual Rules of Practice. Pre-conference submissions must be received by

the Court no later than June 23, 2021 by 5:00 p.m.

         SO ORDERED.

DATED:             New York, New York
                   May 12, 2021

                                                                     ______________________________
                                                                     KATHARINE H. PARKER
                                                                     United States Magistrate Judge
